 449325 NLRB No. 65LANCASTER TYPOGRAPHICAL UNION NO. 701The name of the Employer appears as amended at the hearing.2All dates are in 1997, unless stated otherwise.3Colored reprints are not printed on the Docutech machine.4The Employer has had separate collective-bargaining agreementswith both Unions since the 1940s. A third union, Graphic Commu-
nications International Union, Local 138-B, which represents the
bindery employees, is not involved in the instant dispute.5On December 13, 1983, the tripartite agreement was amended togive Local 70 jurisdiction over the front end of the Opti-copy Im-
poser camera (including camera work, corrections, and mark-up of
articles), and GCIU Local 160 has jurisdiction over the platemaking
portion of the Opti-copy.6The Employer and Local 70 entered into a supplemental agree-ment dated March 5, in which the Employer granted exclusive juris-
diction over the Docutech equipment to employees represented by
Local 70. The supplemental agreement also stated that if the Em-
ployer installed a Computer-to-Plate unit, Local 70 would not contest
awarding the operation of the platemaking equipment to employees
represented by GCIU Local 160.7The Employer and GCIU Local 160 held at least one grievancemeeting, but the grievance was not settled.Lancaster Typographical Union No. 70, Printing,Publishing and Media Workers Sector, Com-
munications Workers of America, 14817 andC.J.S. Lancaster1and Graphic Communica-tions International Union, Local 160ŒM. Case4ŒCDŒ955March 13, 1998DECISION AND DETERMINATIONOFDISPUTE
BYCHAIRMANGOULDAND
MEMBERSFOXANDLIEBMANThe charge in this Section 10(k) proceeding wasfiled on April 8, 1997,2by the Employer, C.J.S. Lan-caster, alleging that the Respondent, Lancaster Typo-
graphical Union No. 70, Printing, Publishing and
Media Workers Sector, Communications Workers of
America, 14817 (Local 70), violated Section
8(b)(4)(D) of the National Labor Relations Act by en-
gaging in proscribed activity with an object of forcing
the Employer to assign certain work to employees rep-
resented by Local 70 rather than to employees rep-
resented by Graphic Communications International
Union, Local 160ŒM (GCIU Local 160). The hearing
was held on June 20 before Hearing Officer Allene
McNair-Johnson.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer™s rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONThe Employer is a Pennsylvania corporation en-gaged in the printing of medical and scientific publica-
tions at its main facility located at 3575 Hempland
Road, Lancaster, Pennsylvania. The parties stipulated
that during the 12-month period preceding the hearing,
the Employer received gross revenues in excess of
$500,000, and purchased and received materials and
supplies valued in excess of $50,000 directly from
points located outside the Commonwealth of Pennsyl-
vania. The parties also stipulated, and we find, that the
Employer is engaged in commerce within the meaning
of Section 2(6) and (7) of the Act. Further, the parties
stipulated, and we find, that Local 70 and GCIU Local
160 are labor organizations within the meaning of Sec-
tion 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputeThe Employer prints academic, medical, technicaland scientific journals, and publishes reprints of jour-
nal articles when requested by authors, readers, or pub-
lishers. The Employer planned to install a new piece
of equipment, a Xerox Docutech Model 135 machine,
at the Lancaster facility to print black and white re-
prints.3The Docutech is an electronic duplicating sys-tem. It is operated by an employee who inputs or scans
documents into a computer connected to the Docutech.
The employee then edits, corrects, modifies, or alters
the document and electronically transmits the image to
the Docutech for printing. The Docutech prints a clear-
er quality reprint in a shorter time period and at a
lower cost than those produced under conventional
printing techniques.Under a 1974 tripartite jurisdictional agreement be-tween the Employer and both Unions, Local 70 has ex-
clusive jurisdiction over all prepress work including
artwork, paste make-up, reproduction proofs, camera
work, contacting work, and opaquing negatives; and
GCIU Local 160 has exclusive jurisdiction over all
presses and platemaking.4Under an amended tripartiteagreement, employees represented by both Unions
share jurisdiction over one piece of equipment.5In early March, the Employer awarded the operationof the Docutech to the employees represented by Local
70.6On or about March 10, GCIU Local 160 filed agrievance contending that the Docutech was a printing
system that fell within its jurisdiction.7On March 13,Local 70 President Ronald LeFever sent a letter to
C.J.S. Lancaster Vice President/General Manager
Dorothy Wells contending that Local 70 had jurisdic-
tion over the Docutech system and that it would ‚‚take
such action as necessary including but not limited to
refusing to perform certain tasks ... on certain work

if jurisdiction over the Docutech is awarded to LocalVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00449Fmt 0610Sfmt 0610D:\NLRB\325.052APPS10PsN: APPS10
 450DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
160-M.™™ The Employer filed a 8(b)(4)(D) charge onApril 8. The Docutech was installed on April 22.B. Work in DisputeThe disputed work involves the operation of theXerox Docutech Model 135 at the Employer™s facility
in Lancaster, Pennsylvania.C. Contentions of the PartiesThe Employer contends that there is reasonablecause to believe that Section 8(b)(4)(D) has been vio-
lated on the basis that Local 70™s letter contained a
threat to disrupt the Employer™s production if the dis-
puted work were reassigned. The Employer further
contends that the disputed work should be awarded to
employees represented by Local 70 based on the fol-
lowing: (1) Local 70 has jurisdiction over all prepress
work as stated in the collective-bargaining and tri-
partite agreements; (2) the Employer prefers to con-
tinue assigning the disputed work to employees rep-
resented by Local 70; (3) the skills utilized to operate
the Docutech are skills historically possessed by em-
ployees represented by Local 70, and two employees
represented by Local 70 are trained to operate the
Docutech; and (4) the Employer™s labor costs would
double if the Docutech was awarded to GCIU Local
160-represented employees because the Employer
would have to assign two employees (an employee
represented by Local 70 and an employee represented
by GCIU Local 160) to operate the Docutech.Similarly, Local 70 contends that there is reasonablecause to believe that Section 8(b)(4)(D) has been vio-
lated based on its letter threatening economic reprisals.
Local 70 also claims that the disputed work should be
assigned to employees it represents based on the col-
lective-bargaining agreement, employer preference and
past practice, the specialized skills of Local 70-rep-
resented employees, and economy and efficiency of
operations. Local 70 claims that it is more economical
and efficient to assign the disputed work to employees
it represents because they already have been trained to
operate the Docutech.GCIU Local 160 denies the existence of a jurisdic-tional work dispute and moves to quash the notice of
hearing in this proceeding on the basis that there is no
reasonable cause to believe that Section 8(b)(4)(D) has
been violated. GCIU Local 160 contends that Local 70
never threatened a strike, and that Local 70™s letter
was vague and deliberately crafted to invoke the
Board™s jurisdiction and obtain a 10(k) determination
of dispute. In arguing that the threat was not genuine,
GCIU Local 160 relies in part on the existence of a
no-strike clause in the parties™ collective-bargaining
agreement. GCIU Local 160 also contends that the
timing of Local 70™s letter and the filing of the
8(b)(4)(D) charge suggests ‚‚team work between Local70 and the Company,™™ and further demonstrates thatthere is no reasonable cause to believe that Section
8(b)(4)(D) has been violated.In the event the Board finds that a jurisdictional dis-pute exists, GCIU Local 160 asserts that the Board
should award the disputed work to employees rep-
resented by GCIU Local 160 based on its collective-
bargaining agreement, the relative skills of the employ-
ees it represents, and the fact that it is more economi-
cal to assign the disputed work to employees rep-
resented by GCIU Local 160 because they are paid
less than employees represented by Local 70. GCIU
Local 160 further maintains that the assignment of the
work to employees represented by Local 70 would lead
to the loss of jobs by employees represented by GCIU
Local 160.D. Applicability of the StatuteBefore the Board may proceed with a determinationof the dispute pursuant to Section 10(k) of the Act, it
must be satisfied that there is reasonable cause to be-
lieve that Section 8(b)(4)(D) has been violated. This
requires a finding that there is reasonable cause to be-
lieve that a party has used proscribed means to enforce
its claim and that there are competing claims to dis-
puted work between rival groups of employees.As set forth above, after the Employer awarded theoperation of the Docutech to employees represented by
Local 70, GCIU Local 160 filed a grievance protesting
the assignment. Subsequently, as a result of that griev-
ance, Local 70 President LeFever wrote a letter to
Lancaster Vice President/General Manager Wells stat-
ing that Local 70 would refuse to perform certain tasks
if jurisdiction over the Docutech was awarded to GCIU
Local 160. Based on this evidence, we conclude that
there are active competing claims to the disputed work
between rival groups of employees, and that Local 70
has used proscribed means to enforce its claim.GCIU Local 160 moved to quash the notice of hear-ing, contending that there is no reasonable cause to be-
lieve that a violation of Section 8(b)(4)(D) has oc-
curred. GCIU Local 160 argues that the alleged threat
of economic action was not genuine and was delib-
erately crafted in equivocal language to invoke the
Board™s jurisdiction while at the same time avoiding
the need ‚‚to actually place its entire membership jobs
on the line.™™ GCIU Local 160 further maintains that
LeFever™s letter is vague and does not, on its face,
constitute a threat to strike. GCIU Local 160 also
claims that the timing of Local 70™s letter and the fil-
ing of the 8(b)(4)(D) charge suggests ‚‚team work be-
tween Local 70 and the Company.™™We cannot agree with GCIU Local 160™s contentionthat Local 70™s threat was not genuine. We see nothing
vague about this threat. It is well established that as
long as a Union™s statement, on its face, constitutes aVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00450Fmt 0610Sfmt 0610D:\NLRB\325.052APPS10PsN: APPS10
 451LANCASTER TYPOGRAPHICAL UNION NO. 708In support of its motion to quash the notice of hearing, GCIULocal 160 relies on the fact that LeFever never made any oral state-
ment to support his letter, nor does the letter indicate that the Union
would strike or even take a vote for strike authorization. We find
this insufficient to warrant a finding that the threat was a sham.9The alleged threat was preceded by a statement that ‚‚[f]or ourLocal Union, jurisdiction over the Docutech is a matter of survival.™™10Although GCIU Local 160 claims that one of the employees itrepresents is qualified to work on the Docutech machine, the record
shows that the employee in question was formerly a Local 70-rep-
resented employee who became a GCIU 160-represented employee
when he changed jobs.threat to take proscribed action, the Board will findreasonable cause to believe that the statute has been
violated, in the absence of affirmative evidence that
the threat was a sham or was the product of collusion.
Teamsters Local 6 (Anheuser-Busch), 270 NLRB 219,220 (1984). Local 70™s statement, on its face, while
not using the word ‚‚strike,™™ clearly constitutes a
threat to refuse to perform services, conduct specifi-
cally proscribed by Section 8(b)(4)(D).8We furtherfind, contrary to GCIU Local 160™s contention, that
there is no evidence that LeFever was not serious in
making the threat9or had in any way colluded with theEmployer in this matter.We also reject GCIU Local 160™s contention that thethreat was not genuine because there is a no-strike, no
slowdown clause in Local 70™s collective-bargaining
agreement. The existence of a no-strike clause in a
union™s collective-bargaining agreement does not pro-
vide a basis for a finding that a threat by that union
is a sham. See Teamsters Local 6 (Anheuser-Busch),supra at 220. For these reasons we find reasonable
cause to believe that Section 8(b)(4)(D) has been vio-
lated.The parties stipulated that there exists no agreed-upon method for voluntary adjustment of the dispute
within the meaning of Section 10(k) of the Act. Ac-
cordingly, we find that the dispute is properly before
the Board for determination and we deny GCIU Local
160™s motion to quash the notice of hearing.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743 (J.A. Jones Construction), 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of this dispute.1. Certifications and collective-bargainingagreementsThere is no Board certification involving the workin dispute.The Employer and both Unions have had separatecollective-bargaining agreements with the Employersince the 1940s. These agreements do not mention theDocutech. Since 1974, the Employer and both Unions
also have been parties to a tripartite jurisdictional
agreement which specifies that Local 70 has jurisdic-
tion over all prepress work (including scanning, cam-
era work, and alterations), and that GCIU Local 160
has jurisdiction over all platemaking and presses. The
functions of the Docutech, however, blur the jurisdic-
tional line drawn by the 1974 tripartite agreement. On
March 5, the Employer and Local 70 signed a supple-
mental agreement that assigned the operation of the
Docutech to employees represented by Local 70.Based on the supplemental agreement between theEmployer and Local 70, we conclude that the factor of
collective-bargaining agreements favors awarding the
work in dispute to employees represented by Local 70.2. Employer preferenceThe Employer prefers that the disputed work be as-signed to employees represented by Local 70. Accord-
ingly, we find that this factor favors an award of the
disputed work to employees represented by Local 70.3. Area practiceThe evidence of area practice is inconclusive. Atone Pennsylvania plant, Wickersham Printing Com-
pany, where the GCIU is the only union at the facility,
the operation of the Docutech has been awarded to em-
ployees represented by the GCIU. At another Pennsyl-
vania plant, Mack Printing Company, where the CWA
is the only union at the facility, the operation of the
Docutech has been awarded to employees represented
by CWA. We find that this factor does not favor an
award of the disputed work to employees represented
by either union.4. Relative skillsThe evidence shows that the skills needed to operatethe Docutech are akin to the skills employees rep-
resented by Local 70 utilize in their prepress work on
a daily basis. The evidence also shows that the em-
ployees represented by Local 70 completed a 6-week
training program and possess the specialized skills
needed to operate the Docutech. Employees rep-
resented by GCIU Local 160, however, have not been
trained to operate the Docutech.10Accordingly, wefind that this factor favors awarding the work in dis-
pute to employees represented by Local 70.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00451Fmt 0610Sfmt 0610D:\NLRB\325.052APPS10PsN: APPS10
 452DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11GCIU Local 160 Vice President Evans so testified.5. Economy and efficiency of operationsAt the present time, the Docutech is operated by oneLocal 70-represented employee. The evidence shows
that if the disputed work were reassigned to employees
represented by GCIU Local 160, two employees would
be needed to operate the machine because the Em-
ployer would still have to use one Local 70-rep-resented employee to perform the prepress work.11Further, employees represented by GCIU Local 160
are not trained to operate the Docutech machine, and
employees represented by Local 70 are already trained
to operate the Docutech.GCIU Local 160 argues that it is more economicalto use employees it represents because they are paid
less than employees represented by Local 170. The
Board does not consider wage differentials as a basis
for awarding disputed work. Longshoremen ILA Local1242 (Rail Distribution Center), 310 NLRB 1, 5 fn. 4(1993). We therefore do not rely on this argument in
evaluating this factor.On the basis of the foregoing evidence, without ref-erence to wage rate differentials, we find that this fac-
tor favors awarding the disputed work to employees
represented by Local 70.6. Loss of jobsGCIU Local 160 argues that the assignment of thework to employees represented by Local 70 would lead
to a loss of jobs by employees represented by GCIU
Local 160. GCIU Local 160 relies on the Employer™s
denial of its request for an assurance that employees
it represents would not lose work as a result of the
Docutech. At the hearing the Employer™s Vice
President/General Manager Wells testified that as a re-sult of the Docutech the production process willchange and will eliminate the need for some of the
sheet fed press work performed by GCIU Local 160-
represented employees. Wells further stated, however,
that at this time no layoffs were planned. In addition,
Wells testified that had the Docutech work not been
assigned to employees represented by Local 70, a
Local 70-represented position would have been elimi-
nated.Under these circumstances, this factor does not favoran award of the disputed work to either group of em-
ployees.CONCLUSIONAfter considering all the relevant factors, we con-clude that employees represented by Lancaster Typo-
graphical Union No. 70, Printing, Publishing and
Media Sector, Communications Workers of America,
14817 are entitled to perform the work in dispute. We
reach this conclusion relying on the factors of the col-
lective-bargaining agreements; the Employer™s pref-
erence; the relative skills of the employees; and the
economy and efficiency of operations. In making this
determination, we are awarding the work in dispute to
the employees represented by Local 70, and not to that
Union or its members. The determination is limited to
the controversy that gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.Employees of C.J.S. Lancaster represented by Lan-caster Typographical Union No. 70, Printing, Publish-
ing and Media Sector, Communications Workers of
America, 14817 are entitled to operate the Xerox
Docutech Model 135 at the C.J.S. Lancaster facility.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00452Fmt 0610Sfmt 0610D:\NLRB\325.052APPS10PsN: APPS10
